Lacey, J. This was a suit in favor of appellee against appellant on a due bill given by appellant to J. L. Spaulding, for $150, and dated Sept. 16th, 1812, and endorsed by J. L. Sp'anl■ding to appellee as collateral security to secure certain money loaned by appellee to Spaulding. The appellee claimed to hold the note as an innocent pur-chaser against appellant, who claimed and insisted on the trial 'that he had a full defense to the note against the payee. On 'the trial of the case below the appellant by his counsel asked ¡appellee, who was a witness on the trial, these questions: How much did you loan Mr. Spaulding? How much did Mr. Spaul■ding owe you for which you hold the note as collateral? The -court refused to allow the questions to be answered, and appellant excepted. The court also instructed the jury for appellee that they had •nothing to do with the question of the amount paid by Benson •to Spaulding; if they find for the plaintiff they should assess his damages at the amount of the note with interest thereon at the rate of six per cent, per annum. In refusing to allow the above questions to be answered and 'in giving the above instructions, the court erred. If the defendant had a defense to the note as against Spaulding he had a good defense to all of said note, even in the hands of appellee, except the sum for which Spaulding was indebted to appellee, and for which the note was pledged as collateral security. Such defenses are allowed to prevent circuity of action. By allowing such defenses complete justice is done to all parties. Mayo v. Moore, 28 Ill. 428; President, etc. v. Chapin, 8 Met. 40; Jones v. Heffert, 2 Starkie, 3 Eng. Com. Law, 356; Atlas Bank v. Doyle, 9 R. I. 76. As there will he a new trial in this case, it is not necessary to notice the other objections raised by counsel for appellant. For these reasons the judgment of the court below will be reversed and the cause remanded. Reversed and remanded.